IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


NATALIE A. BAXTER,                       : No. 185 MAL 2016
                                         :
                 Petitioner              : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
                                         :
           v.                            :
                                         :
                                         :
UNEMPLOYMENT COMPENSATION                :
BOARD OF REVIEW,                         :
                                         :
                 Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of June, 2016, the Petition for Allowance of Appeal is

DENIED.